   Case 2:21-cv-12770-CCC-JSA Document 44 Filed 08/23/21 Page 1 of 3 PageID: 560




                                                                                                  767 Fifth Avenue
                                                                                          New York, NY 10153-0119
BY ECF                                                                                         +1 212 310 8000 tel
                                                                                               +1 212 310 8007 fax

                                                                                           Yehudah L. Buchweitz
                                                                                                +1 (212) 310-8256
August 23, 2021                                                                       Yehudah.Buchweitz@weil.com




Honorable Claire C. Cecchi
United States District Judge, District of New Jersey
Martin Luther King Building & U.S. Cthse, Room MLK 5B
50 Walnut Street #4015
Newark, NJ 07101

Re: Kurlansky, et. al. v. 1530 Owners Corp., et. al. – 2:21-cv-12770-CCC-JSA

Dear Judge Cecchi:

On behalf of plaintiffs Paul Kurlansky, Helaine Kurlansky, Martin Epstein, Herbert Ennis, Judith Ennis,
Mordecai Appleton, Henry Katz, Lila Katz, Joan Katz, Glenn Katz, and Judith Singer (collectively
“Plaintiffs”) and defendants 1530 Owners Corp., Moe Marshall, Ellen Gerber, Kenneth Lipke, Carol
Lichtbraun, Justin Wimpfheimer, Patricia Di Constanzo, Mark O’Neill, and Firstservice Residential
(collectively “Defendants”) the undersigned counsel writes to inform the Court that Plaintiffs and
Defendants have entered into a Settlement Agreement resolving all claims asserted against Defendants
in the action entitled Kurlansky, et al. v. 1530 Owners Corp., et al., 2:21-cv-12770-CCC-JSA (the
“Action”).

Pursuant to the terms of the Settlement Agreement, the parties have agreed to jointly request that this
Court retain jurisdiction to enforce the terms of this Agreement. The relevant provision of the
Agreement is attached at Exhibit A. Plaintiffs are happy to file a copy of the full Settlement Agreement
under seal should the Court find it helpful. Because court protection remains essential to Plaintiffs and
Defendants, Plaintiffs and Defendants hereby respectfully request that the Court retain jurisdiction over
any and all disputes arising or otherwise relating to the construction and enforcement of the Settlement
Agreement.

In this regard, Plaintiffs note that in other cases involving religious liberties that were settled, Judge John
Michael Vazquez, United States Judge for the District of New Jersey, agreed to retain jurisdiction over
the settlement agreements reached in those cases with virtually identical provisions as set out in Exhibit
    Case 2:21-cv-12770-CCC-JSA Document 44 Filed 08/23/21 Page 2 of 3 PageID: 561


Honorable Claire C. Cecchi
August 23, 2021
Page 2




A. 1 The Court in Tenafly Eruv Ass’n, Inc. v. Borough of Tenafly also retained jurisdiction. 2
Additionally, Judge A. Kathleen Tomlinson, United States Magistrate Judge for the Eastern District of
New York, agreed to retain jurisdiction over the settlement agreements reached in religious liberty
cases. 3 Thankfully, the Courts’ services have not been required.

Under the terms of the Settlement Agreement, Plaintiffs and Defendants will jointly file a stipulation of
dismissal of the Action within the agreed-upon period. Plaintiffs and Defendants respectfully request
that the Court so-Order this letter request, as well as the joint stipulation of dismissal when it is filed.




1
  See Order, Bergen Rockland Eruv Assoc., Inc, et al. v. The Township of Mahwah, 2:17-cv-06054
(D.N.J.) (JMV) (Dkt. No. 24) (Feb. 15, 2018); Order, Bergen Rockland Eruv Assoc., Inc., et al. v. The
Borough of Montvale, 2:17-cv-08632 (D.N.J.) (JMV) (Dkt. No. 16) (Feb. 15, 2018); Bergen Rockland
Eruv Assoc., Inc., et al. v. The Borough of Upper Saddle River, 2:17-cv-05512 (D.N.J) (JMV) (Dkt. No.
55) (Apr. 19, 2018).
2
  Tenafly Eruv Ass’n, Inc. v. Borough of Tenafly, 2:00-cv-06051 (D.N.J.) (AKT) (Dkt. No. 89) (March
9, 2006).
3
 See Order, E. End Eruv Assoc., Inc., et al. v. Town of Southampton, et al., 13-cv-04810 (E.D.N.Y.)
(AKT) (Dkt. No. 93) (Sept. 10, 2015); Verizon New York, Inc., et al. v. The Village of
Westhampton Beach, et al., 11-cv-00252 (E.D.N.Y.) (AKT) (Dkt. No. 157) (Sept. 10, 2015); Order,
Eruv Association, Inc., et al. v. The Village of Westhampton Beach and The Village of Quogue, No.
2:11-cv-02130 (E.D.N.Y.) (AKT) (Dkt. No. 287) (Mar. 9, 2016); Verizon New York, Inc., et al. v. The
Village of Westhampton Beach, et al., 11-cv-00252 (E.D.N.Y.) (AKT) (Dkt. No. 169) (Mar. 9, 2016);
Order, E. End Eruv Assoc., Inc., et al. v. The Village of Westhampton Beach, et al., 2:11-cv-0213
(E.D.N.Y.) (AKT)(Dkt. No. 295) (June 8, 2016).
   Case 2:21-cv-12770-CCC-JSA Document 44 Filed 08/23/21 Page 3 of 3 PageID: 562


Honorable Claire C. Cecchi
August 23, 2021
Page 3




Respectfully submitted,




 /s/ Diane P. Sullivan                    /s/ Peter Seiden
 Diane P. Sullivan                        Peter Seiden
 17 Hulfish Street, Suite 201             Milber Makris Plousadis & Seiden, LLP
 Princeton, NJ 08542                      2016 John F. Kennedy Boulevard
 Tel: (609) 986-1120                      Jersey City, NJ 07305
                                          Tel: (201) 433-0778

 /s/ Yehudah L. Buchweitz                 /s/ Patrick F. Palladino
 Yehudah L. Buchweitz                     Patrick F. Palladino
 David Yolkut                             1000 Woodbury Road, Suite 402
 Matthew R. Friedenberg                   Woodbury, NY 11797
 Yonatan Shefa                            Tel: (516) 712-4000
 Weil, Gotshal & Manges LLP
 767 Fifth Avenue                         Counsel for Defendants
 New York, NY 10153
 Tel: (212) 310-8000

 Counsel for Plaintiffs
